COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  JOHN WAYNE WISENBAKER III,                      §
                                                                 No. 08-19-00034-CR
                    Appellant,                    §
                                                                   Appeal from the
  v.                                              §
                                                             County Criminal Court No. 4
                                                  §
  THE STATE OF TEXAS,                                          of Tarrant County, Texas
                                                  §
                    Appellee.                                       (TC# 1485651)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.


       IT IS SO ORDERED THIS 23RD OF NOVEMBER, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.